ACCEPTED
                                                                                              03-15-00141-CV
                                                                                                     4624767
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         3/24/2015 3:41:17 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK



                              NO. 03-15-00141-CV
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS

                      IN THE THIRD COURT OF             APPEALS 3/24/2015 3:41:17 PM
                                                                  JEFFREY D. KYLE
                               AUSTIN, TEXAS                            Clerk




                                 JOHN GREEN,
                                   Appellant

                                            v.
        MEMORIAL PARK MEDICAL CENTER, INC.
                     Appellee


     Appealed from 126th Judicial District Court of Travis County, Texas


            APPELLEE'S MOTION TO DISMISS APPEAL


                             Oral Arguments Requested



Frederick F. Hoelke
Attorney at Law
State Bar No. 09775600
26545 IH-10 West
Boerne Texas 78006
fredhoelke@aol.com
(210)-444-0999 Telephone
(210)-787-3881 Facsimile
Appellee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.3a of     1
the Texas Rules ofAppellate Procedure
     APPELLEE'S MOTION TO DISMISS FOR LACK OF JURISDICTION

       Comes Now, Appellee, Memorial Park Medical Center, Inc., and asks the

Court to dismiss Appellant John Green's appeal or, in the alternative, to affirm the

trial court's judgment.

                                RELIEF REQUESTED

     Dismiss this appeal pursuant to Rule 42.3 a of the Texas Rules of Appellate

                                        Procedure.

                                   INTRODUCTION

1.     Appellant's name is John Green; Appellee's name is Memorial Park Medical

Center, Inc.

2.     The 126th Court of Travis County, Texas signed the final judgment in the

underlying case: Memorial Park Medical Center, Inc. v. John Green, Cause No.

D-1-GN-14-000373 on March 13, 2014 in favor of Appellee and against Appellant.

                             PROCEDURAL HISTORY

3.     126th District Court entered a Temporary Restraining Order against John

Green and his counsel on the 7th day of February, 2014.

4.     A hearing was set by Appellant challenging the Temporary Restraining

Order and setting Appellants motions to Dismiss for Lack of Jurisdiction, Request

for Sanctions, and Motion to Transfer Venue for the 18th day of February 2014.


Appellee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.Ja of   2
tlie Texas Rules ofAppellate Procedure
5.     All the appellant's motions were heard and vigorously disputed by the court;

however, no order denying the motions was entered. The trial court extended the

injunction to the hearing set on the 4th of March, 2014.

6.     On the 4th day of March, 2014 the trial court heard the Appellant Green's

Motion to Dismiss for Lack of Jurisdiction, Request for Sanctions, Motion to

Transfer Venue and Motion to Reconsider.

7.     After a full hearing, inclusive of exhaustive arguments of counsel, the 126th

District Court denied appellant Green's motions.

8.     The trial court entered a final judgment on the 13th day of March, 2014 in

the form of a permanent injunction. A copy is attached as Exhibit 1. The trial

court's final judgment thereby resulted in preventing Defendant Green from

executing on its Abstract of Judgment.

9.     On the 18th day of March, 2014 Appellee and Appellant both received a fax

from the office of the District Judges, 1261h District Court, which was a copy of

the final order entered on the 13th day of March, 2014.

10.    On the 14th day of April 2014, Appellee, by oversight, filed an amended

petition urging a new cause of action; tortious interference with contract. This was

done without leave of court and 31 days after final judgment was entered.

11.    In addition, the Appellee raised a claim under§ 12.02 of the Property Code.

However, this section is not a separate cause of action but is only a remedy

Appellee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.3a of   3
the Texas Rules ofAppellate Procedure
associated with Trespass To Try Title cases, Suits to Quiet Title and I or Slander of

Title. No cause of action had been filed by the Appellant herein while the trial

court still had jurisdiction.

12.   If Appellant had filed a Motion for a New Trial during the first thirty (30)

days after the March 13th final judgment, the trial court would have maintained

jurisdiction for an additional 75 days. As no Motion was filed by the Appellant

during the thirty day period of time after final judgment, the remedy of filing a

motion for a new trial, had it been exercised, would have expired on the 27th of

May, 2014, when the court would have lost plenary power 75 days after the March

13, 2014 Final Judgment.         Appellant did nothing until July 16, 2014 when

appellant filed a motion for summary judgment.

13.   The trial court lost plenary power on the 27th of May, 2014.

14.   Assuming for arguendo' s sake that the appellant was not notified of the

entry of the final order, his last date to file a motion for new trial or give notice of

appeal was July 11, 2014.
                                                                                     1
15.    The appellant lost his ability to appeal this matter 30 days from the 90 h day

following the entry of the final appealable order March 13th 2014, pursuant to Rule

306 a (4) which was July 11, 2014.

16. Appellant Green failed to file a motion for new trial and/or notice of appeal by

the 11th day of July, 2014.

Appellee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.Ja of   4
tlie Texas Rules ofAppellate Procedure
17.    On the 19th day of September 2014, Appellant Green, recognizing that a

final judgment had been entered, filed a motion to clarify order(s) or Defendant's

Motion For Judgment, Nunc Pro Tune. This was denied by the trial court on the

9th day of October and entered on the 30th day of October, 2014. A true and

correct copy is attached as Exhibit 2.

18.    The effect being the trial court's recognition that March 13 1h, 2014 was in

fact the final judgment.

19.    Yet another motion was filed by the Appellant on November. 10th, 2014

which was amended on the 22nd day of November 2014 and heard on the 9th day

of December.       The relief requested was for an early appeal which was a

disingenuous way of asking the trial court to extend its plenary jurisdiction and

requesting a trial setting on the remaining issues in the case. The motion was

denied as to the early appeal.

20.    Appellee, looking at its pleadings and the prior rulings of the trial court,

determined there was nothing left to try but in essence a remedy motion pursuant

to the Property Code § 12.00 et seq and decided to dismiss the pending remedy,

which it did February 2nd 2015.

21.    Appellant, having never filed a request for affirmative relief and/or a cause

of action in the form of a counter claim during the time allotted by the Texas Rules

of Civil Procedure, did not have a justiciable cause for the trial court to determine.

Appellee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.3a of   5
tlte Texas Rules ofAppellate Procedure
22.    On the 3rd day of February, 2015, Appellant Green, through his counsel,

sent a letter to the trial court requesting that the court clarify the order of dismissal.

See a true and correct copy which is attached as Exhibit 3

23.    The trial court responded to Appellant Green's letter with a letter of its own,

dated February 18th, 2015; a true and correct copy of which is attached as Exhibit

4. The trial court's letter states very clearly, because of the prior orders, that the

court cannot do anything and therefore reinforces the trial court's prior ruling that

there was a judgment rendered on the 13th of March, 2014 which has become final

and has never been timely challenged.          Accordingly, any issues of contention

brought to the trial court after the court has lost its plenary powers become res

judicata.

24.    Appellant, this year, has filed yet another two pleadings with the trial court;

one to modify a judgment and two to request findings of fact and conclusions of

law from this Court . These were not ruled on because the trial court had no

plenary jurisdiction.

25.    Appellee attaches as Exhibit 5 an affidavit which authenticates the trial

court documents used to demonstrate the procedural history of this appeal.

                          ARGUMENT & AUTHORITIES

26.    The Court has the authority under Texas Rules of Appellate Procedure 42.3

(a) to dismiss an appeal for lack of jurisdiction.

Appellee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.Ja of   6
tlie Texas Rules ofAppellate Procedure
27.    The court should dismiss the appeal because Appellant filed the notice of the

appeal after the deadline. See Eddins v. Borders,71 S.W.3d 368 371 (Tex. App.-

Tyler 2001, pet. Denied). It is now too late for Appellant to ask for an extension

under Texas Rules of Appellate Procedure 26.3            See Tex. R. App. P. 42.3(a);

Verburg v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

28.    The court rendered a "final judgment" on March 13, 2014 in favor of

Appellee and against Appellant. The hearing on the permanent injunction is a full

trial of the issues in applicant's petition. Citizens State Bank v. Caney Investments,

746 S.W.2d 477, 478 (Tex. 1988). See Exhibit 1.

29.    The court reaffirmed that a "final judgment" was rendered on March 13,

2014 pursuant to its October 30, 2014 Order Denying Defendant's Motion to

Clarify Orders or Defendant's Motion for Nunc Pro Tune. See Exhibit 2.

30.    An untimely request for finding of fact and conclusions of law was filed by

Appellant on February 24, 2015.

31.   The notice of appeal was due on April 14, 2014. A request to extend the

time to file the notice of appeal was not requested at any time by Appellant. This

Court should dismiss Appellant's appeal for lack of jurisdiction. In re K.A.F., 160
S.W.3d 923, 927 (Tex. 2005) (appellate court lacks jurisdiction over untimely

appeal, and dismissal is proper remedy); Wilkins v. Methodist Health Care System,

160 S.W.3d 559, 564 (Tex. 2005) (accord); see also, In re Estate of Padilla, 103

Appellee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.Ja of   7
tlie Texas Rules ofAppellate Procedure
S.W.3d 563, 566 (Tex. App.-San Antonio 2003, no pet.) (untimely appeal

dismissed for lack of jurisdiction despite late notice of final judgment). It is now

too late for Appellant to ask for an extension under Texas Rule of Appellate

Procedure 26.3. TEX. R. APP. P. 4.2(a); Verburg! v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997).

32.    Appellant filed the notice of appeal on March 3, 2015, almost a year after

the deadline to file it and no request to extend the deadline was ever filed by

Appellant.

33.    Anticipating the arguments of appellant to claim no notice with respect to

the final judgment, Appellee submits that even Texas Rules of Civil Procedure,

Rule 306a (4) bars the appeal.

34.    This court should dismiss this appeal for lack of jurisdiction. Appellant

cannot confer jurisdiction upon this court nor can he survive the constraints of Rule

329 b and 306a (4) of the Texas Rules of Civil Procedure.

35.    Appellee is entitled to damages for frivolous appeal under Texas Rule of

Appellate Procedure 45. The Court may assume that Appellant brought this appeal

solely for delay if it finds that Appellant prosecuted this appeal without observing

the minimal procedural requirements for an appeal. See Hennigan v. Hennigan,

677 S.W.2d 495, 496 (Tex. 1984); Compass Exploration, Inc. v. B-E Drilling, Co.,

60 S.W.3d 273, 279-80 (Tex. App.-Waco 2001, no. pet).

Appe/lee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.3a of   8
tlie Texas Rules ofAppellate Procedure
                                    CONCLUSION

36.    Appellant has been informed repeatedly that a final judgment was rendered

on or about March 13, 2014, and as evident, all of Appellant's subsequent motions

have been denied with the trial court continuing to inform Appellant that a final

judgment had been rendered. Appellant has now continued his vexatious litigation

on appeal despite the fact that Appellant is attempting to file his appeal almost a

year past the deadline.

                                          PRAYER

       For these reasons, Appellee, Memorial Park Medical Center, Inc., prays that

this Court grant its motion to dismiss Appellant's appeal or, in the alternative, to

affirm the trial court's judgment and grant Appellee damages for a frivolous appeal

and grant Appellee judgment for costs.




Appellee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.3a of   9
the Texas Rules ofAppellate Procedure
                                          Respectfully submitted,




                                         26545 IH 10 West, Suite 100
                                         Boerne, Texas 78006
                                         (210) 444-0999 Telephone
                                         (210) 444-0996 Facsimile
                                         fredhoelke@aol.com
                                         Attorney for Appellee


                                          ~ff~h'~
                                          William W. Ruth '
                                         1406 E. Main, Suite 200
                                         Fredericksburg, TX 78624
                                         325-642-9802 - Phone
                                         325-641-0527 - Fax
                                         Attorney for Appellee




1
    Signed by permission
Appe/lee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.Ja of   10
the Texas Rules ofAppellate Procedure
                              Certificate of Conference

      I ce11ify that I have conferred with Appellant's counsel, Robert Reich, by
phone and have attempted in good faith to reach an agreement about the subject
matter of this motion. We have been unable to reach an agreement because Mr.
Reich believes that this court has jurisdiction over Mr. Green's appeal


                            ~~

                                 Certificate of Service

       I ce11ify that on the 24 111 day of March, 2015, that I served, pursuant to rule
9.5 of the Texas Rules of Appellate Procedure, a true and correct copy of this
motion to dismiss for lack of jurisdiction on Mr. Robert Reich, Counsel for John
Green the appellant via electronic mail and by facsimile.




Appel/ee's Motion to Dismiss Appeal For Lack of Jurisdiction Pursuant to Rule 42.3a of    11
tlze Texas Rules ofAppellate Procedure
                      William Ruth                                                 3256410527                      p.3

                      William Ruth                        BK~Al13   PG139        3256410527            p.2

Notice sent:
Dlsp Parties~   -----r;---
Dtsp code: CVD I CLS
Redact pgs}r;-~ff-_:_-;;:;-:-7~
                                        CAUSE NO. IJ..1-0N..14-000373
           ~"
 Judle-~;;;-....-.-    Cldk

       .MEMORJAL PARK MEDICAL CENTER, INC §                                 IN THE DISTRICT COURT
                                          §
                                                            §
       vs.                                                  §               ll6TH JUDICIAL COURT
                                                            §
       JOHN GREEN                                           §           TRAVIS COUNTY, TEXAS


                                                   ORDER
                                                                                                    ~­
                                                                                                    :s m
                                                                                                    0 )(
               On the 4 111 day of Ma.rob, 2014, came to be considered Plaintiff's motion for pe~
                                                                                                ·r:2'
                                                                                                "1ii c
       injunction and Defendant~s motioos to dismiss for Jack of jurisdiction, request for sanctdii
                                                                                                     cuO
                                                                                                  s::. Cl»
       transfer ofvenue, and mationfor reconsideration. The court after hearing arguments ofcounsel~~
                                                                                                     ""CS ......
       considering the pleadings and 1he evidence was of the opinion that Plainti~s motion for permm:ii"P

      injunction should be ~ted, and denied Defendant's mctions..

                IT IS, THEREFORE, ORDERED, ADJUDGED AND DESCRIBED that Plaintifrs motion

      for pennanenc injunction be granted, accordingly, and Dcfendant..s motions be denied.
                                     -41v
                SIGNED this     f S day of March, 2014~




                                             Exhibit 1
             William Ruth                                                  3256410527                        p.2
             w1111am tTo:   Page 3 of 23                               2015-02-04 16:59:32 (GMT)           From: Haynes Law Firm/ Reich Law Office




                                               ROBERT E. REICH
                                                 ATTORNEY AT LAW
                                                    309 N. Fisk Avenue
                                                 Brownwood: Texas 76801
                                                                                         Tele: 325-643-1569
               Email: rereich@harrisbb.com                                               Fax: 325-643-3105


                                                    February 4, 2015

               Honorable Tim Sulak
               Fax No. (512)854-9332

               Re:··   Cause No. D-1-GN-14-000373, 126th Judicial District Court, Travis County, Texas
                       Memorial Park Medical Center, Inc. v. John Green

               Dear Judge Sulak:

                      The above styled and mentioned cause came on to be heard on the merits on
               Monday, February 2, 2015. Plaintiff filed a Motion to Dismiss Texas Civil Practices &
               Remedies Code §12.02 Remedy and Oaim For Tortious Interference at 11:22:07 a.m. on
               February 2, 2015 and presented a copy to Defendant's counsel at the 2:00 p.m. hearing
               that date. Upon the case being called, the court did not consider this motion and
               Plaintiff announced "non-suit". The court accepted Plaintiff's announcement of non-
               suit and dismissed the suit "as to all claims" as the record will bear out.

                       Plaintiff in its proposed order has misstated the facts and asked the court to
                include erroneous findings. The order signed March 13, 2014 merely granted a
                permanent injunction without any further specific detail which makes the order void
                for failure to meet the requirements of TRCP 683 as pointed out to the court in the
                hearing on the Motion to Clarify. A copy of the record of the March 4, 2014, hearing is
                attached to show the order pronounced from the bench was not for a permanent
                injunction but rather the injunction is extended. It would be an error for the order of
                dismissal to have a finding that the March 13, 2014, order was a final judgment. It
                would be inappropriate for the court to make findings as to the effect of the March 13,
                2014 order as to timetables since there has been no trial on the merits in this case.

                        Plaintiff's Motion to Dismiss Texas Civil Practice & Remedies Code § 12.02
                Remedy and Oaim for Tortious Interference, though not considered by the court, must
                be addressed to expose the attempt by Plaintiff to mislead the court by stating patently
                false facts and facts which are not in evidence. The judgment of the 35th Judicial District
                Court in Cause No. CV0904121 was not reversed by the Eastland Court of Appeals as
                shown by the Mandate affirming the judgment as modified and attached as an exhibit
                to Defendant's Motion to Dismiss for Lack of Jurisdiction and hereto.



                                                 Exhibit 3
                                                2015-02-04 16:59:32 (GMT)                    From: Haynes Law Firrn/ Reich Law Office
To:   Page 4 of 23




                       The $19,000.00 payment of the judgment was not deposited into the escrow
               account of Robert Reich and no court has ordered the funds to be returned to Plaintiff as
               alleged, which are facts, outside the record, well known to William Ruth and Frederick
               Hoelke as attorney for Plaintiff.

                      As stated earlier the order of March 13, 2014 does not restrain Defendant, John
               Green, from executing on its abstract of judgment or any other act and could not have
               been based on a non-existent reversal of the underlying judgment. All of these
               assertions are a clear violation of the Texas Rule of Civil Procedure Rule 13.

                      The ultimate question presented in this suit was the validity of the Mechanic's
               and Material Lien and the abstract of the final judgment in Cause No. CV0904121 in the
               35u, District Court which are filed in the Real Property Records of Brown County, Texas.
               This ultimate issue was not resolved by a trial on the merits and the court has accepted
               Plaintiff's non-suit as to all claims, including the challenge to the validity of the
               encumbrances on the 1.816 acre tract of land in the Taylor Smith Survey 600, Abstract
               No. 821, City of Brownwood, Brown County, Texas, made the subject of this suit.

                      Defendant, John Green, submits the enclosed order of non-suit for entrv bv the
                                                                                                  " -
               court, a copy of which has been given to Plaintiff's counsel along with this letter.

                    I would welcome a telephone conference between the Court and Fred Hoelke
               and myself if the Cowi desires to discuss the order.



                                                                           Yours truly,



                                                                           Robert E. Reich

                RER/jm

                cc:   Fred Hoelke
                      Via Fax (210)444-0996




                                                     .   . , ...........
                                                                  ..     .. .
                            ·......... .                                   .
To:   Page 5 of 23                                                                                     2015-02-04 16:59:32 (GMT)         From: Haynes Law Firm/ Reich Law Office




                                                                                                     NO.   D-t..GN-14-000373
              MEMORIAL PARK MEDICAL
              CENTER, INC., Plaintiff,                                                                        §        IN THE DISTRICT COURT
                                                                                                              §
              v.                                                                                              §       126th JUDICIAL DISTRICT
                                                                                                              §
              JOHN GREEN, Defendant                                                                           §        OF TRAVIS COUNTY, TEXAS
                                                                                                              §
                                                                                                     ORDER FOR NON-SUIT

                               The Court considered the announcement for Non-Suit and Dismissal of all Claims
              made in open court by Plaintiff, MEMORIAL PARK MEDICAL CENTER, INC. and finds
              that the Non-Suit should be GRANTED.
                                   IT IS THEREFORE ORDERED that the. Motion for Non-Suit as to all claims,
              including the challenge to the validity of the Mechanic and Materialmen' s Lien and
              Abstract of Judgment filed in Brown County, Texas, as they relate to that 1.816 acre tract
              of land in the Taylor Smith Survey No. 600, Abstract No. 821, City of BroV\'llWood, Brown
              County, Texas, is GRANTED.                                                               The above-numbered and styled cause of action is
              dismissed (with/without) prejudice to the rights of either party.
                               Signed on: _ _ _ _ _ _ _ __


                                                                                                                       JUDGE PRESIDING


              APPROVED AS TO FORM




              Frederick Hoelke
              Attorney for
                        .
                           Plaintiff
                                .



                     ~
                                               .                                                 .

                               ··.·."·.··~
                           .   ~   :·· .· ... · ·..       '        .       . ...=. - ' •. ·.':
                      ..               '·             \       ..       .            ...
                   ...
                   . .                                                 .. .
                 >.
              Robert E. Reich
              Attorney for Defendant


               Green, John: Order for Non-Suit                                                                                                         Page I of l




                                                          ......... ·.······
                                                                                                                                                                               ·-
To:   Page 6 of 23                                       2015-02-04 16:59:32 (GMT)          From: Haynes Law Finni Reich Law Office
                                                                                                                     VA    '


                                             •    Jt11 Court ofAppears /\1andale •


           THE STATE OF TEXAS


           To THE 35TH DISTRICT COURT OF BROWN COUNTY, GREETINGS:

           BEFORE our Court of Appeals for the Eleventh District of Texas, on June 27. 2013 and
           JuJy 25, 2013, the cause upon appeal to revise or reverse your judgment between

                                                 Memorial Park Medical Center, Inc.

                                        11th Court of Appeals No. 11-11-00159-CV and
                                            35th District Court Case No. CV0904121

                                                            John Green
                                              .                      .
           .'was determined; and therein our said Court made its order in these words:
                              ...... .._··
                                                 a
                "John Green has filed remittitur in compliance with this court's opinion dated
            June 2 7, 2013. In accordance with this court's opinion, we modify the trial court's
            judgment to reduce the award of damages for vvork performed by $700, making the
            amount ofdamages due to Green for Vlork pe1formed equal $9, 020. As modified,
             the judgment of the trial court is o.ffirmed. The costs incurred by reason of this
             appeal are taxed against Memorial Park Medical Center, Inc. ,,

                     WHEREFORE WE COMMAND YOU To observe the order of our said Court of

            Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

            recognized. obeyed and executed.



                                                           WITNESS,  the HON. JIM R. WRIGHT. Chief Justice of
                                                           our said Court. with the seal thereof annexed at the
                                                           City of Eastland, on January 3. 2014.




                                                                 ~~"-•· .. ,14 ~
                                                                 o~ff~
                                                                         SHERRY W1U~!AMSON 1 CLERK

                                                                         By: Cheryl Busk, Deputy


                                                      EXHIBIT "C''
To:   Page 7 of 23                                           2015-02-04 16:59:32 (GMT)                From: Haynes Law Firrn/ Reich Law Office




         M~R-18-2014     10:69                                                                                             P.OU~UU:&
                            V\'ll•t~rtl   r.u"'




                 MIMORIAL PA.RI( MRDICAL CENTER, IMC I                        IN TlfE DlsraJCT COURT
                                                                       I
                vs.
                 JOHNGRIEN                                     I I
                                                                ~
                                                                       I
                                                                       f      l26Tll IUDICW.. CODllT

                                                                              TRAvlsCOt)l•fO',.UXAS                   u
                                                                                                                      Clo
                                                               .                                                           u
                        Oa the 4<1;       ~ of March, 2.014, clnle to be @mideRMI Pltiiiililrs tQOlil;n: for ~~~
                                                                                                                          'OF
                 il\junctiOo and Derendsnt,s ·moti()O$ • dlsmb:s ·for lack of jurisau:liun., · £~~- for saned~~

                 tram!cr ofvoauo, and mocioa for icconsid.cndion. The: eourt after heating qumersb ofcounteland
                 contlderjqg d\e-pleeclinp and the mdm\ce WU oftU opiDioll tJULt Plaintift'I motion fot plft\W!et\I

                 injunction should be patr:d. aad daitd Dcfi:adant'• modom.
                        1T IS, THF.REFOR.E;OltDERED, AD1000£I>AND DESCJUBED that Plaiatitra motion
                 for pamanem illj'111ttioA be lflllted. KCOrdingly, aasd. Dcnndlat's motions be denied.
                                           .      r"l~
                        SIGNED this~ day of Marcb, 2014.
                                                                   .

                                                                                                  ~
                                                                                                          ....   ·.   . . . -·.
                                                                                                                      -




                                                                               RJDGE PRESIDING~ .




                                                                                                                           TOTAL P.002
To:   Page 8 of 23                                                                                                                       2015-02-04 16:59:32 (GMT)                                                                                                         From: Haynes Law Firrlll Reich Law Office




                                                                                                                                       NO. D-1-GN-14-000373

               MEMORIAL PARK MEDICAL                                                                                                                                          §              IN THE DISTRICT COURT
               CENTER, INC.                                                                                                                                                   §
               Plaintiff,                                                                                                                                                     §
                                                                                                                                                                              §
               v.                                                                                                                                                             §               126TH JUDICIAL DISTRICT
                                                                                                                                                                              §
               JOHN GREEN                                                                                                                                                     §
               Defendant.                                                                                                                                                     §              OFTRAVISCOUNTY,TEXAS

                DEFENDANf.$.;MOTION~TffCLARIFV~:ORDERS OR DEFENDANT'S MOTION FOR
                                    JUDGMENT NUNC PRO TUNC

               TO THE HONORABLE JUDGE OF SAID COURT:

                                      NOW COMES Defendant, John Green, Movant herein, and brings this Motion to Clarify

               Orders or Motion for Judgment Nunc Pro Tune.                                                                                                                                                In support hereof, Movant shows the

               following:

                                                                                                                                                                              I.

                                         ~n·x~~b.ru-ary:.:·:l•s?f:9:l4:.ei~i.niire~~M?#~il.$f;hi~mis~''le>rXfaat1t6id{il:i~"ri'aila·1V101ibNt~l'.;sajctio~/f.'.·.:-:;· ;-: ..·-::;::.-: ...... ;: :.. :.· .: ..: : ·_,. :.::·_:·..
                                                                                                                                                                                          :·~··:·':                                          :~.             :-.:~:
                                                                                                                                                                                                                                                                   . ~~P-~~·~''.
                                                                                                                                                                                                                                                                      :::.· ·... . . . . ·..
To:   Page 9 of 23                                                          2015-02-0416:59:32 (GMn               From: Haynes Law Firm/ Reich Law Office




                Ramsey that the relief sougpt was to extend the ii:ijunction and stated on pag~·~'.~.HJ::~:;:Jtl.:d2.:::~.~~at

                M~m1Q~~~xgar.K~t!W:.~~~'.9..P:b~;~=@:i.~sK!9/~~9.Jg.4h~-~~P~i:yf::!t(~f:99~£Uk~:2R-*-.f9,~P~Wf.Hµnt}J.J1tlE:w;·~,,.gm
                h"a~#\~¥S#i~1t~fS(!tigated''. r~.¢j~~9tirt~¥~~~~~C.~~fih~~;::JP.tm&:~t~~h¢.)~pjWf.~l~gµ~~J.~,~;~.'.t..1~114~4!!::;:;and
                ITJ:~~*-:~th~-~·~q~kgK~li~~f·:~~rifi;x~:~6·iTo:   Page 10 of 23                                 2015-02-0416:59:32 (GMD                From: Haynes Law Firm/ Reich Law Office




                      WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will

               GRANT this request and will enter an order authorizing the clerk to enter, on the minutes of this

               Court a court order granting a Temporary Injunction or, a Judgment Nunc Pro Tune, and that the

               record of the Court be corrected as set forth herein, and for such other and further relief that may

               be awarded at law or in equity.

                                                            Respectfully submitted,
                                                            ROBERT E. REICH
                                                            Attorney at Law
                                                            309 N. Fisk
                                                            Brownwood, Texas 76801
                                                            Tel. (325) 643-1569
                                                            Fax.(3~0~
                                                            Robert E. Reich
                                                            Texas Bar No. 16741300
                                                            Attorney for Defendant, John Green



                                                   NOTICE OF HEARING

                      The above and foregoing Defendant's Motion to Clarify Orders or Defendant's Motion

               for Judgment Nunc Pro Tune is set for hearing on October 9, 2014 at 2:00 p.m., before Judge

               Charles Ramsey.



                                                                    ~.£,
                                                             Robert'?Rcicl;.   .. . ..

                                                 CERTIFICATE OF SERVICE

                      I certify that on September  Li,
                                                  2014, a true and correct copy of Defendant's Motion for
               Judgment Nunc Pro Tune was served by mail on Bill Ruth at 1406 E. Main, Suite 200,
               Fredericksburg Texas.

                                                                       ~.v
                                                             Robert E. Reich
To:   Page 11 of 23                                            2015-02-04 16:59:32 (GMT)                    From: Haynes Law Firm/ Reich Law Office




                                                                                                                        TRENT HIGHTOWER
           ORLINDA NARANJO                                                                                                  StaH AttornC)·
                      Judge                                                                                                 (512) 854-4029
                  (512) 85-H02~

                                                                                                                        DORA CANIZALFS
             DIANA CAPUCHINO                              419TH DISTRICT COURT                                          Official Court Reporter
                                                                                                                             (512) 854·9329
             Court Opcratior.s Officer
                 (512) 854-402.'\
                                               HEMAN MARJON SWEAITTRAVlS COUNTY COURTHOUSE
                                                               P. 0. BOX 1748                                       ~'1.t\NlE WILi.IAMS
                                                                    AUSTIN, TEXAS 78767          Filed in The Distric       ~1Jrt0erk
                                                                      FAX: c.s12)8.S4-2224        ofTravis Coun~          X3.$12)B54·5a54

                                                                    February 24 2014                   FEB 2'To:                Page 12 of 23                                    2015-02-04 16:59:32 (GMT)                     From: Haynes Law Firm/ Reich Law Office




 j
                            Dlsp Parties: ----_,.,.__
                            Dfsp code: CVO / CLS .
                                                         __
                            Notice sent Anal Interlocutory None



                                                 ......,.,~-----
                                                                       l:'C        l:Ki4351 PG256




                            Redactp


 l                         Judge.
                                ----..""--- Clerk01._    M
                                                         __.~
                                                                CAUSE NO. D-1-GN-14-000373                                     1j
                                                                                                                               81 c
                                                                                                                                       ~ ~~
                                                                                                                                            ·~~
                                                                                                                                                 s
 l                                 MEMORIALPARKMEDICAL
                                   CENTER, INC.
                                                                              §
                                                                              §
                                                                              §
                                                                                               INTHEDISTRICTCOURT:~,!
                                                                                                                                :S ~
                                                                                                                            .. ~d 8
                                                                                                                                       ~ ~
                                                                                                                                        ~ , :.
                                                                                                                                        ~
                                                                                                                                                 !
                                                                                                                                                 ;.
 J
 1                                 vs.                                        §                126th JUDICIAL DISTRl<6vi.·~             :        i
                                                                              §                                  ~l:f :~·s;             ~        ~
                                   JOHN GREEN                                 §                TRAVIS COUNTY, 'E..0~.g ~~
                                                                                                            :.__~ .S'S
                                                                                                                                                 :=.,
 I                                            ORDER F.JCTEJ'llDlNG TEMPORARY RESTRAlNI~RDER
                                                                                                            ~-·
                                                                                                                ·#
                                                                                                                       a:                   -To:   Page 13 of 23                             2015-02-04 16:59:32 (GMT)            From: Haynes Law Firm/ Reich Law Office




                                                                                                                  1


                       1                                REPORTER'S RECORD
                                                       VOLUME 1 OF 1 VOLUME
                       2
                                            TRIAL COURT CAUSE NO. D-1-GN-14-000373
                       3

                       4   MEMORIAL PARK MEDICAL CENTER,                ) IN THE   DISTRICT     COURT
                           INC.  I                                      )
                       5                                                )
                                                                        )
                       6                  Plaintiff,                    )
                                                                        ) 126th    JUDICIAL DISTRICT
                       7   vs.                                          )
                                                                        )
                       8                                                )
                           JOHN GREEN,                                  )
                       9                                                )
                                                                        )
                      10                  Defendant.                    ) TRAVIS COUNTY     I   TEXAS
                      11
                      12

                      13                        •M-----~----------~-------~---
                      14         MOTION TO DISMISS FOR LACK OF JURISDICTION, REQUEST FOR
                      15             SANCTIONS TO TRANSFER OF VENUE, MOTION TO RECONSIDER


                      17
                      18

                      19
                      20
                      21             On the 4th day of March, 2014, the following proceedings
                      22   came on to be heard in the above-entitled and numbered cause
                      23   before the Honorable Judge Charles Ramsey, Judge presiding,
                      24 held in Austin, Travis, Texas;
                      25             Proceedings reported by machine shorthand.


                                                           EXHIBIT

                                                    I J.
To:   Page 14 of 23                         2015-02-04 16:59:32 (GMT)       From: Haynes Law Firm/ Reich Law Office




                                                                                                        2


                       1                          A P P E A R A NC E    S

                       2 FOR THE PLAINTIFF:
                       3        Mr. William Ruth
                                SBOT: #00788334
                       4        ATTORNEY AT LAW
                                1406 East Main Street
                       s        Suite 200
                                Fredericksburg, Texas        78624
                       6        Phone: (325) 642-9802
                       7
                           FOR THE DEFENDANT:
                       8
                                Mr. Robert Reich
                       9        SBOT: #16741300
                                HAYNES LAW FIRM P.C.
                      10        309 North Fisk
                                Brownwood, Texas 76801
                      11        Phone: (325) 643-1569
                                Fax:(325) 643-3105
                      12

                      13
                      14
                      15
                      16

                      17
                      18

                      19

                      20
                      21

                      22
                      23
                      24

                      25
To:   Page 15 of 23                             2015-02-0416:59:32 (GMT)      From: Haynes Law FinT\/ Reich Law Office




                                                                                                           3


                        1                          (Proceedings at 3:32 p.m.)
                        2                      MR. RUTH:     Your Honor, this is -- we have a
                        3    request to extend the injunction and according to the prior
                        4 court, they have already denied the motion for jurisdiction
                        5 dismiss for jurisdiction and they have already denied motion to
                        6    transfer venue.
                        7                      THE COURT:     You've already had a motion to
                        8    transfer?
                        9                      MR. REICH:     No, Your Honor, I have just now
                       10    filed it.     It has not been ruled on.
                       11                      MR. RUTH:     But the Court indicated this when we
                       12    came over here that she has already ruled on those issues.
                       13                      THE COURT:     That's his pleadings in issue, and
                       14    you   have not filed a motion to transfer, this is the first
                       15    time?
                       16                      MR. REICH:     Yes -- no, I filed a plea of
                       17    jurisdiction.
                       18                      THE COURT:     And that was denied?
                       19                      MR. RUTH:     Yes, Your Honor, that's what the
                       20    Court just said before we came over here.        Because she had
                       21    asked the question, she said she denied all the motions.                And
                       22    the only motion we have before you, Your Honor, is the motion
                      . 23   to extend the injunction hearing.
                       24                      MR. REICH:     Your Honor, I would ask the Court to
                       25    reconsider.     That's the appropriate motion to transfer,
To:   Page 16 of 23                           2015-02-04 16:59:32 (GMT)           From: Haynes Law Firm/ Reich Law Office




                                                                                                              4


                       1 otherwise it would be a matter of mandamus to -·
                       2                    THE COURT:      That's what you are going to have to
                       3   do.

                       4                    MR. REICH:      Well, the Court could reconsider.
                       5   Please, read my motion, Your Honor --
                       6                    THE COURT:      All right.
                       7                    MR. REICH:       -- please.
                       8                    THE COURT:      And you said the motion to transfer
                       9 has already been heard?
                      10                    MR. RUTH:      Yes -- or she said that she denied
                      11   all motions before her is what she had indicated.                And she said
                      12   that the only 1ssue before the Court was to extend the
                      13   injunction.   That was -- that was her exact words.
                      14                    MR. REICH:       Your Honor, it was late in the day
                      15 . last week on, I believe, Thursday.             And we only -- the Court
                      16 :had allotted us 15 minutes.           We had requested 45 and in
                      17   fairness to the judge, I don't think she had opportunity to
                      18   consider the -· the facts before her.
                      19                    (Indicating.)
                      20                    THE COURT:       Do you have copy of this?
                      21                    MR. RUTH:      No, Your Honor, this is the first I
                      22   heard, and I wasn't prepared for this, because the Court had
                      23   already ruled.    And she said the only thing that we would be
                      24   having before her would be the injunction hearing to extend the
                      25   injunction.
To:   Page 17 of 23                            2015-02-0416:59:32 (GMT)            From: Haynes Law Finni Reich Law Office




                                                                                                               5


                       1                     MR. REICH:      A copy was e-mailed to his office
                       2   two days ago, Your Honor.
                       3                     MR. RUTH:      I have not received a copy of it.
                       4 Your Honor.    That's the first I even knew about it.
                       5                     THE COURT:      And who is requesting the extension
                       6   of the injunction?
                       7                     MR. RUTH:      Memorial Park Medical Center.
                       8                     THE COURT:      What do you have on that?
                       9                     MR. RUTH:      Your Honor, the Court at the last
                      10   hearing had indicated that she wanted to show cause as to why
                      11   she should not continue the injunction.             And she had requested
                      12   that we just serve Mr. Green at his last known address, and,
                      13 Your Honor, we -- we did exactly             as   the Court said.       We -· we
                      14   employed Assured Civil Process serving here in Austin, which is
                      15   one of the leading process servers, and they have provided an
                      16   affidavit.   If you would, I would approach the bench?
                      17                     THE COURT:      Okay.
                      18                     MR. REICH:      We are going to object to it as
                      19 ·being hearsay, Your Honor. no response from the witness.
                      20                     MR. RUTH:      And my understanding is that they
                      21   filed that directly with the court when they attempted to serve
                      22   the defendants.
                      23                     THE COURT:      Anything further?
                      24                     MR. RUTH:      Just. Your Honor, the fact that that
                      25   we have complied with the court order on getting processed
To:   Page 18 of 23                            2015-02-04 16:59:32 (GMT)         From: Haynes Law Firm/ Reich Law Office



                                                                                                             6



                       1 attempted on Mr. Green, and that we did exactly as the Court
                       2 ordered in order to extend the injunction.             And        and that
                       3   they did exactly as the Court had stated and my understanding
                       4   is that they filed with the court their attempts to have Mr.
                       5 Green served.       And if we need to serve him any further, Your
                       6 ·Honor, under 120 (a), the counsel is representing Mr. Green
                       7   and, you know, I think he waived service on the fact that he is
                       8   here to represent Mr. Green under 120 (a).
                       9                     And so, Your Honor, the tact that we've
                      10   attempted to serve Mr. Green.            Counsel is here to represent Mr.
                      11   Green.     We're ... we're only trying to hold this money in
                      12 counsel's escrow account until we can have this matter
                      13   1 i ti gated .
                      14                     I believe the temporary restraining order has
                      15   been thoroughly looked at.          We've had the Court grant our
                      16   motions to dismiss opposing counsel's motions, and                    and the
                      17   only matter before the Court is just to extend the injunction.
                      18 And that's all we are asking for, Your Honor, is to extend this
                      19   injunction until Mr. Green can be served or through a posting
                      20   or -- or have that adequately indicate to the Court that we
                      21   followed the Court's order in trying to get him served through
                      22   a proper -- a means of a process server here in this town.
                      23                     THE COURT:       All right.
                      24                     MR. REICH:       Your Honor, we filed a plea of
                      25   jurisdiction that this is not the proper court to hear this
To:   Page 19 of 23                             2015-02-04 16:59:32 (GMT)        From: Haynes Law Firm/ Reich Law Office




                                                                                                               7


                       1 case.        It's a matter of venue, and -- and I am going to ask
                       2 we are not waiving service.             We are not conceding that this
                       3 court has jurisdiction to hear this matter.                It is an in rem
                       4 proceeding.       To clear -- if I have a real property in Brown
                       5 County, Texas, it is mandatory that it be heard in Brown
                       6 •· County.    We are not pleading - -
                       7                      MR. RUTH:      Objection, Your Honor, these matters
                       8 have already been argued last week, and -- and we have
                       9   already -- and the ruling has already been made by the Court
                      10   concerning all these arguments he is making now.
                      11                      THE COURT:       He filed a motion to reconsider.            I
                      12   wil 1 1et him
                      13                      MR. RUTH:      Okay.
                      14                      THE COURT:       -- give his reply.
                      15                      MR. REICH:       Your Honor, very clearly his
                      16   petition states this is the clear title to land in Brown
                      17   County, Texas.      Under Rule -- Civil Practice and Remedies Code
                      18 · 15.011, i t is mandatory that it be heard in that county.                   It's
                      19   an in rem proceeding.        That's -- that's -- I don't say it's
                      20   elementary, but certainly it's a mandatory provision.
                      21                      And an identical suit was filed in Brown County
                      22   on January 29th, Your Honor.            The -- Stephen Ellis, Judge
                      23   Stephen Ellis, the 35th District Court, denied this identical
                      24   motion, a request for application for temporary restraining
                      25   order.     The Court denied it --
To:   Page 20 of 23                              2015-02-04 16:59:32 (GMn        From: Haynes Law Firm/ Reich Law Office




                                                                                                             8


                       1                        MR. RUTH:     Objection, Your Honor, this is
                       2 mischaracterization and disingenuous.              And, again, Your Honor,
                       3   I've -- this    ~-   these entire arguments were made before the
                       4 Court before and they have been -- they have already been ruled
                       5   upon, and I just don't appreciate the disingenuity in                 ~-   in the
                       6 arguments he is making, because these are the same arguments
                       7 ·that were made before the Court previously and his motion was
                       8 :_ c1 early denied and it's just ingenious to state that this is
                       9 the same matter.
                      10                        This is to hold money to -- to in the escrow
                      11   account.     It's not to clear up title, and if there is
                      12   anything -- any wording to that effect that will be corrected
                      13   if that's the case, but this case is about -- about holding

                      14   some funds and that's all it's about.
                      15                        MR. REICH:     Your Honor, his petition says it's
                      16   to clear title and it had -- it's Exhibit A to his petition is
                      17   the mechanics and materials lien on property in Brown County,
                      18 Texas.       For him to say it's anything other than a clear title.
                      19   His petition belies that and the Court has to rely on his
                      20 :_pleadings.

                      21                        And the exhibit's there, Your Honor, you -- his
                      22   petition is attached to his exhibits, my motion to transfer a
                      23   venue.     I believe, if you will look at his petition which is ...
                      24                        THE COURT:      But you agree that it's already been
                      25   ruled on and you're asking a request that I reconsider -- file
To:   Page 21of23                         2015-02-0416:59:32 (GMT)             From: Haynes Law Finni Reich Law Office




                                                                                                           9


                     1 a motion to reconsider?       Is that what you are doing?
                     2                  MR. REICH:      Yes, Your Honor, and the fact that I
                     3 do not think the Court understood the -- the true facts that
                     4 day.
                     5                  THE COURT:      You better go tell the Court that.
                     6 The motion to reconsider is denied, and the injunction is
                     7 extended.
                     8                  MR. RUTH:     Thank you, Your Honor.
                     9                  THE COURT:· Okay.            You need to prepare and order
                    10 and submit it.
                    11                  MR. RUTH:     Yes, I will.         Thank you, Your Honor.
                    12                  THE COURT:      Court is in recess.
                    13                  (End of proceedings at 3:42 p.m.)
                    14

                    15
                    16
                    17

                    18
                    19
                    20
                    21
                    22
                    23

                    24
                    25
To:   Page 22 of 23                             2015-02-04 16:59:32 (GMT)     From: Haynes Law Firm/ Reich Law Office




                                                                                                         10


                       1                             REPORTER'S CERTIFICATE
                       2 THE STATE OF TEXAS
                           COUNTY OF TRAVIS
                       3
                       4           I, Carissa Crocker, Official Court Reporter in and for the
                       5 250th District Court of Travis County, State of Texas, do
                       6 hereby certify that the above and foregoing contains a true and
                       7 correct transcription of all portions of evidence and other
                       8   proceedings requested in writing by counsel for the parties to
                       9 be included     in   this volume of the Reporter's Record, in the
                      10 ·above-styled and numbered cause, all of which occurred in open
                      11   court or in chambers and were reported by me.
                      12           I further certify that this Reporter's Record of the
                      13   proceedings truly and correctly reflects the exhibits, if any,
                      14 -admitted by the respective parties.

                      15           I further certify that the total cost for the preparation
                      16   of this Reporter's Record is $60.00 and was paid by Mr. Robert
                      17   E. Reich.
                      18           WITNESS MY OFFICIAL HAND this the 8th day of September,
                      19   2014.

                      20

                      21                            Isl Carissa Crocker
                                                    Carissa Crocker, Texas CSR 8808
                      22                            Expiration Date: 12/31/14
                                                    Deputy Court Reporter
                      23                            250th District Court
                                                    Travis County, Texas
                      24                            4404 East Oltorf
                                                    Unit 5104
                      25                            Austin, Texas 78741
                                                    Phone: (214)326-3414
To:   Page 23 of 23                                2015-02-04 16:59:32 (GMD                 From: Haynes Law Firm/ Reich Law Office




                                                           Judges Notes
                                              Cause #0·1 ·GN-14-000373
                                  MEMORIAL PARK MEDICAL CENTER INC vs. GREEN JOHN

                      Notes·                                           Note Type.    Date LasLEdited    Last Edltecr°By
           3/4/2014    Atty Ruth for Pltf. Atty Reich for Deft.        D.oeket       314/2014           RosenS
                       Defendant's motion to reconsider denied.        Sheet Entry
                       Order extending TRO granted. Mr. Ruth to
                       submit order. Record taken by visiting
                       court reporter Carissa Crocker. CR/sr
           9/2/2014    Ruth appeared for Pltf and Reich appeared       Docket        912/2014           TRIANAG
                      for Deft on Oeft's MSJ. Record made. Ct          Sheet Entry
                       did not reach MSJ because the parties
                      dispute the finality of Judge Ramsey's
                      order from 3/4/14 hearing. Upon reading
                      the docket notes and the TRO that sets the
                      Tl hearing on 3/4/14, this Ct is of the
                       impression that the order was a Tl and not
                      a permanent injunction. However, since the
                      order singed states that a permanent
                      Injunction Is granted and the docket notes
                      made state a TRO extended, the Ct
                      ordered the parties to obtain a transcript
                      from the 3/4/14 hearing and set the matter
                      before Judge Ramsey. If Judge Ramsey is
                      not available, the matter can be set on the
                      central docket after the parties obtain the
                      transcript. GOT
           9/4/2014   Called both attorneys and left message for       Docket        9/4/2Q14           ParsonJ
                      Mr. Ruth that Judge Ramsey is currently          Sheet Entry
                      schedufed to sit in Travis County during the
                      week of Oct. 6-10, and that Lorraine would
                      be the person they need to schedule a
                      hearing on motion for clarification for his
                      order from March 2014. Called Mr. Relch•s
                      office and talked to his assistant to convey
                      the same Information, explaining that they
                      need to confirm a time with Judge Ramsey
                      through Lorraine, but also actually get It set
                      with the Court Administrator's office. They
                      were instructed to consult with the Court
                      Reporter from March 2014 to determine if
                      she can provide the transcript by whatever
                      date is set with Ramsey.




                                                              EXHIBIT

                                                       I         3
                                                                                           Fifed In The District Court
                                                                                            of Travis County, Texas
                                                                                                FEB 18 2015
                                                                                           At                //   '-tJa M.
                                                                                           Velva L Price, District Clerk

                                            353RD DISTRICT COURT
    TIMSULAK
       Judge                        HEMAN MARION SWEATI TRAVIS COUNI'Y COURTHOUSE
      (512) 854-9380                                 P. 0. BOX 1748                                 RHONDA WATSON
                                                  AUSI'IN, TEXAS 78767                              OfficiaJ Court Reporter
MEGAN HONEY JOHNSON                                                                                      (512) 854-9356
                                                   FAX (512) 854-9'332
      Staff Attorney
      (512) 854-4281                                                                                ELIZABETH GAROA
                                                                                                          CourtCerlc
    PAMELA SEGER                                                                                        (512) 854-5852
 Court Operations Officer
      (512) 854-9179                                February 18, 2015


         VIAE-MAIL

         Mr. Fred Hoelke                                                Mr. Robert E. Reich
         fredhoelke@aol.com                                             rereich@harrisbb.com

                   Re:      Cause No. D-1-GN-14-000373; Memorial Park Medical Center, Inc. v. John
                            Green; in the 126th Judicial District Court, Travis County, Texas

         Dear Counsel:

              I am in receipt of Mr. Reich's letter of February 5, 2015 requesting clarification or
         amendment of the February 3, 2015 Order of Dismissal.

                 Upon review, I regret my ability to take further action in this case at this time. It
         appears that perhaps further legal research by, or direct communication between, counsel could
         resolve any confusion or uncertainty regarding the effects of the various orders and the parties'
         future actions.

                 I trust that your responsibilities to your clients, the court, and each other will allow you
         to finally conclude this dispute fairly and in compliance with the requirements of the Rules of
         Professional Conduct and the Lawyer's Creed.




         orig: Ms. Velva Price, District Oerk




                                                  Exhibit 4
                           NO. 03-15-00141-CV


                   IN THE THIRD COURT OF APPEALS
                            AUSTIN, TEXAS



                              JOHN GREEN,
                                Appellant

                                       v.
     MEMORIAL PARK MEDICAL CENTER, INC.
                  Appellee


                AFFIDAVIT OF FREDERICK F. HOELKE

STATE OF TEXAS                     §
                                   §KNOW ALL BY THESE PRESENTS
COUNTY OF BEXAR                    §

Before me, the undersigned authority, personally appeared Frederick F.

Hoelke, who being by me duly sworn, deposed as follows:



   1.     My name is Frederick F. Hoelke, I am counsel for Memorial Park

          Medical Center, Inc. in all capacities in the 1261h District Court of

          Travis County Texas in Cause No. D-1-GN-14-000374, styled

          Memorial Park Medical Center, Inc. v. John Green.


Affidavit of Frederick F. Hoelke   Exhibit 5                                 I
   2.     I am of sound mind, capable of making this affidavit, all of which

          are true correct, and within my personal knowledge.

   3.     I am a custodian of records of the Law Offices of Frederick F.

          Boelke. Attached to Appellee's Motion to Dismiss for Lack of

          Jurisdiction as Exhibits 1-4 are 24 pages of records from the Law

          Office of Frederick F. Boelke reflecting the following documents

          filed of record in the trial court cause:

              a.      Exhibit 1.   March 13th 2014 Final Judgment;
              b.      Exhibit 2.   October 30th 2014 Order Denying Motion
                      for Judgment Nunc Pro Tune.
              c.      Exhibit 3.   February 3, 2015 Letter from Reich counsel
                      for Appellant Requesting Court Clarifying Order of
                      Dismissal;
              d.      Exhibit 4.   February 18, 2015, Letter from Trial Court
                      in Response to counsel for Appellant.
   4.     These 24 pages of records are kept by the Law Offices of Frederick

          F. Hoelke in the regular course of business, and it was the regular

          course of business of the Law Offices of Frederick F. Hoelke for

          an employee or representative of the Law Offices of Frederick F.

          Hoelke with knowledge of the act, event, condition, opinion or

          diagnosis recorded to make the record or to transmit information

          thereof to be included in such record; and the record was made at



Affidavit of Frederick F. Hoelke                                            2
          or near the time or reasonably soon thereafter.                            The records

          attached hereto are the original or exact duplicates of the originals


FURTHER AFFIANT SA YETH NOT.


                   ~
SUBSCRIBED AND SWORN TO BEFORE ME by Frederick F. Hoelke on
this the 241h day of Marc 2015


                 Notary Public State of Texas
                          Expires _ _ _ _ _ __

                                       ,,_...,,,
                                    i$.•!! ~/;;,,_        LINDA J. KILLIAN
                                   h~f'~             Notary Public. Slate of Texas
                                   'to>J·,~/~j         My Commission Expires
                                    "'~t:?:.:f~~,,      December 26, 2016




Affidavit of Frederick F. Hoe/ke                                                               3
..)'   -- - ~· ---~-~ ,•-.. ...
           ...           ...
                                             -    ·.
                                                        -
                                  ------~- -~,~--··~.. ~-
                                                       •.   ::._·····--......
                                                                                    ··--~.
                                                                                .::.;--:~---.. _;___... --~.
                                                                                                     ..
                                                                                                     .




                                             I·


                                         )
                                        · . .J.